DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s RCE filed on 5/3/2021.
 Claims 5, 7, 13, 15  is cancelled. Claims 1-4, 6, 8-12, 14 and 16-20 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Karam Saab on 9/2/2021.
The application has been amended as follows: 

1. (Currently Amended) A method for enforcing a device restriction policy, the method comprising:
	storing, by a household policy management system, [[a]] the device restriction policy, wherein the device restriction policy links one or more portions of a household with particular household occupants of a plurality of household occupants;

	activating, by the household policy management system, the device restriction policy against the household occupant based on the received request, recognition of the household occupant and capabilities of one of more electronic devices within the household;
	performing location monitoring of the household occupant to determine where the household occupant is presently located 
	restricting, by the household policy management system, usage of the one or more electronic devices in a portion of the household that the household occupant is presently occupying based on the received request and the device restriction policy; and
	deactivating, by the household policy management system, one or more lights in the one or more portions of the household linked with the household occupant, based on the device restriction policy.

8. (Currently Amended) The method for enforcing the device restriction policy of claim 1, wherein restricting usage of the one or more electronic devices comprises activating a lockout feature of an electronic device of the one or more electronic devices that prevents access to one or more features of the electronic device.

9. (Currently Amended) A system for performing device restriction, the system comprising:
	one or more processors; and
	a memory communicatively coupled with and readable by the one or more processors and having stored therein processor-readable instructions which, when executed by the one or more processors, cause the one or more processors to:
links one or more portions of a household with particular household occupants of a plurality of household occupants;
		receive a request to activate the device restriction policy on a household occupant of the plurality of household occupants;
		activate the device restriction policy against the household occupant based
on the received request, recognition of the household occupant and capabilities of one of more electronic devices within the household;
		cause location monitoring of the household occupant to be performed to determine where the household occupant is presently located 
		restrict usage of the one or more electronic devices in a portion of the household that the household occupant is presently occupying based on the received request and the device restriction policy; and
		deactivate one or more lights in the one or more portions of the household
linked with the household occupant, based on the device restriction policy.

16. (Currently Amended) The system for performing device restriction of claim 9, wherein the processor-readable instructions that, when executed, cause the one or more processors to restrict usage of the one or more electronic devices comprise processor-readable instructions which, when executed, cause the one or more processors to activate a lockout feature of an electronic device of the one or more electronic devices that prevents access to one or more features of the electronic device.


	access a device restriction policy, wherein the device restriction policy links one or more portions of a household with particular household occupants of a plurality of household occupants;
	receive a request to activate the device restriction policy on a household occupant of the plurality of household occupants;
	activate the device restriction policy against the household occupant based on the received request, recognition of the household occupant and capabilities of one of more electronic devices within the household;
	cause location monitoring of the household occupant to be performed to determine where the household occupant is presently occupying in response to activating the device restriction policy against the household occupant based on the received request; 
	restrict usage of the one or more electronic devices in a portion of the household that the household occupant is presently located 
	deactivate one or more lights in the one or more portions of the household linked with the household occupant, based on the device restriction policy.

Reason For Allowance
	In the filed RCE, Applicant amended the independent claims 1, 9 and 17 by adding new limitation “deactivating, by the household policy management system, one or more lights in the one or more portions of the household linked with the household occupant, based on the device restriction policy”. The added new limitation overcome the 103 rejection based on the prior arts of record. However, Patent Office conducted further prior art search and found a new reference Choi (US 2015/0230167 A1), which teaches in [0045] that “when User A enters Conference 
	After discussion with Examiner, Applicant agreed to further amend the independent claims 1, 9 and 17 by adding additional limitation “activating, by the household policy management system, the device restriction policy against the household occupant based on the received request, recognition of the household occupant and capabilities of one of more electronic devices within the household”. No prior arts have been found to, individually or in combination, teach these newly added limitations in the context of the other limitations of the claims. Therefore, independent claims 1, 9 and 17, together with their dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115